DETAILED ACTION
In the Non-Final Rejection mailed 6/25/2021, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 9/27/2021 has been entered:
Claims 1-4 and 7-12 are active.
Claims 5-6 are cancelled.
The affidavit under 37 CFR 1.132 filed 9/27/2021 is sufficient to overcome the rejection of claims 1-4 and 7-12 based upon the rejection under 35 USC 102 as being anticipated by Recknagel (DE 20 2018 005980 U1).
Response to Arguments
Applicant’s arguments, filed 9/27/2021, with respect to claims 1-4 and 7-12 have been fully considered and are persuasive.  The rejection of claims 1-4 and 7-12 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 was filed after the mailing date of the Non-Final Rejection on 6/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 should now say: “A firearm coupling device comprising: 
a body extending between a rear portion and a sealing alignment taper; 

each said lug having a plurality of threads axially spaced apart by a pitch, each said thread defining a helix angle about the outer surface, wherein the helix angle is inconsistent with said pitch.”
Claim 9 should now say: “The firearm coupling device of claim 1, wherein the plurality of successively alternating lugs and clearance recesses  said lug and each said clearance recess has a corresponding radial length.”
Claim 10 should now say: “A firearm coupling device comprising: 
a body extending between a threaded barrel end receiving feature and a sealing alignment taper; 
an outer surface of the body having a plurality of successively alternating lug clearance recesses and threaded lugs, wherein each said clearance recess and each said threaded lug, respectively, has a corresponding radial length, and wherein each said threaded lug is radially isolated by adjacent ones of the clearance recesses; 
each said lug having a plurality of threads axially spaced apart by a pitch, each said thread defining a helix angle about the outer surface, wherein the helix angle is inconsistent with said pitch, wherein each said thread has a patterned geometry, the patterned geometry comprising: 
a radial start point about a center of the body, each said start point relative to an axial position corresponding with a position of an associated lug clearance about said center of the body; and 
a through bore circumscribed by the body, 
whereby the patterned geometry enables fitment to a mating device geometry in a plurality of axial orientations.”
Claim 11 should now say: “A system of coupling a muzzle accessory to a firearm comprising: 
a firearm coupling device of claim 1; 
the muzzle accessory having a through bore extending through a receiving portion and a sealing taper; and 
an inner surface of the receiving portion having a plurality of successively alternating socket clearance recesses and patterned threaded socket lugs, 
wherein the plurality of successively alternating socket clearance recesses and pattern threaded socket lugs are dimensioned to operatively associate with the plurality of successively alternating clearance recesses and lugs of the body in such a way as to permit bayonet insertion of the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Johansen and Brittingham disclose firearm coupling devices with a plurality of successively alternating lugs and clearance recesses, where each of the lugs has a plurality of threads axially spaced apart by a pitch and each of the threads defines a helix angle about an outer surface of a body of the firearm coupling device. However, Johnson and Brittingham fail to disclose a plurality of axial mounting orientations as recited in independent claim 10. Johansen and Brittingham essentially just made unthreaded axial cuts through a continuous thread, so there’s only one orientation that enables the firearm coupling device to mount to a corresponding muzzle accessory. Recknagel is similar to Johansen and Brittingham except that Recknagel, like applicant, wanted to be able to provide multiple orientations 
What none of these references teach, or make obvious, however, is the limitation in independent claims 1 and 10 that the outer surface has a plurality of successively alternating lugs and clearance recesses where each lug has a plurality of threads axially spaced apart by a pitch, in combination with the limitation the helix angle defined by each thread of the plurality of threads is inconsistent with the pitch.
Both the affidavit filed 9/27/2021 and the applicant’s specification state that there are known thread patterns (UNF, ACME, UNC) that identify how each thread profile should be dimensioned in order to properly manufacture a compatible and functional thread. If the pitch violates the thread profile, then the resultant cross-sectional thread form will not functionally thread together. They give the example that a thread with a 16 thread per inch (TPI) pitch, according to industry standards, corresponds to a 1/16 inch per rotation helix (the inverse of the pitch). Comparatively, in the applicant’s invention they can use a 1/10 inch per rotation helix for a 16 TPI pitch, which is possible because each threaded lug has its own unique geometry that begins and ends on that lug. Additionally, the specification and affidavit note that having a helix angle that’s inconsistent with the pitch, in this instance, is actually desirable to create manufacturing tolerance allowing successful production of interchangeable parts and to match a low torque, hand installation with a higher prevailing torque capable of keeping the assembly together during vibration and use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4 and 7-12 are allowed. Claims 5-6 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641